DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “222” in Fig. 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:  The phrase “apparatus of medical endoscope” used in the title of the invention and throughout the specification does not clearly indicate the nature of the device.  It is suggested that this phrase be amended to read “medical endoscope apparatus” or similar.  Appropriate correction is required.
The use of the term “Mipi”, which is a trade name or a mark used in commerce, has been noted throughout this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claim 1 is objected to because of the following informalities:  The phrase “apparatus of medical endoscope” in line 1 does not clearly indicate the nature of the device.  It is suggested that this phrase be amended to read “medical endoscope apparatus” or similar.  Appropriate correction is required.
Further, the phrase “and comprises a disposable image-capture module” in lines 5-6 does not indicate which element comprise the disposable image-captured module.  It is believed that this limitation should be “the apparatus further comprises a disposable image-capture module” or similar.  Appropriate correction is required.
Claims 1, 3 are objected to because of the following informalities:  The use of the term “deposed” in the context of the claims is unclear.  It is believed that this term should be “disposed” or similar.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“synthetic-image module” in Claim 1
“capture device” in Claim 1
Insufficient support has been provided for the “synthetic-image module” and the “capture device”.  Please see 35 U.S.C. 112(a) and 112(b) rejections below.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The “synthetic-image module” recited in Claim 1 is described on pages 6-8 of the specification, but insufficient structure has been provided to show how the module may receive left-image and right-image signals to obtain synthesized image signals as required by the claim limitations.
The “capture device” recited in Claim 1 is described on pages 6-7 of the specification but insufficient structure has been provided to show how the device may receive parallel signals to be converted into a set of video-format data as required by the claim limitations.
All remaining claims are rejected as depending from a rejected base claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “a length of at least 30 centimeters”.  This limitation is indefinite because the range is open-ended and does not clearly describe the length of the guide tube.  Without an upper bound, there is no limit to the measurement of the described length and the limitation is unclear regarding the configuration of the apparatus.
Claim limitations “synthetic-image module” and “capture device” in Claim 1 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  These limitations have no known structural equivalents.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
All remaining claims are rejected as depending from a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over DE 102013102309 A1 by Baum et al. (hereinafter “Baum”) in view of “THine Introduces a MIPI CSI-2 Serializer IC for Video Applications” by Oliver (hereinafter “Oliver”).
Regarding Claim 1, Baum discloses an apparatus of medical endoscope using Mipi serializer/deserializer (endoscopic arrangement 10 configured to MIPI specifications; [0044-45]), comprising a holding unit (portion of sheath 63 at first distal end 12) and a capture unit (portion of sheath 63 at first proximal end 16; [0044, 54]; Fig. 2), wherein said holding unit and said capture unit are connected through a coaxial cable (data transmission element 20; [0044]; Fig. 2), and comprises a disposable image-capture module (imaging device 14), 
wherein said disposable image-capture module is deposed at a first end of said holding unit (imaging device 14 at first distal end 12 as shown in Fig. 2); said disposable image-capture module comprises a left image sensor and a right image sensor (image sensors 70); said left image sensor and said right image sensor capture a set of left-image signals and a set of right-image signals, respectively (outputs 32 and 34 from respective image sensors 70; [0057]; Fig. 3b); and said set of left-image signals and said set of right-image signals are converted to be conformed to a Mipi single-channel (Mipi-1 -lane) interface (digital signals 36 and 38 respectively output from sensor outputs 32 and 34 to first signal converter 40; [0045-47]; Fig. 3b);
a synthetic-image module, wherein said synthetic-image module is deposed in said holding unit and connects to said disposable image-capture module (first signal converter 40 at first distal end 12 as shown in Fig. 2; [0046]); said synthetic-image module receives said set of left-image signals and said set of right-image signals to obtain a set of synthesized image signals containing all of said left-image signals and said right-image signals (first signal converter 40 combines digital signals 36 and 38 into a combined output signal 42; [0047]; Fig. 3b); and said set of synthesized image signals are converted to be conformed to a Mipi dual-channel (Mipi-2-lane) interface (output signals transmitted according to MIPI specifications; [0045]);
a serializer deposed in said holding unit and connects to said synthetic-image module; said serializer serializes said set of synthesized image signals to output a flow of Mipi-serialized image data to said coaxial cable (multiplexing in the first signal converter 40 to generate the combined output signal 42; [0045-47]; Fig. 3b);
a deserializer, wherein said deserializer is deposed in said capture unit and connects to said Mipi serializer through said coaxial cable (first signal converter 40 connected to second signal converter 46 via data transmission element 20; [0047-49]; Fig. 2) to deserialize said flow of serialized image data to be restored and conformed to said Mipi-2-lane interface to output said set of synthesized image signals (second signal converter 46 functions as a de-multiplexer and splits the combined output signal 42)
a Mipi capture card, wherein said Mipi capture card is deposed in said capture unit and connects to said Mipi deserializer to receive said set of synthesized image signals to be converted into a set of parallel signals (second signal converter 46 splits combined output signal 42 into digital output signals 36’ and 38’; [0045, 49-51]; Fig. 2); and
a capture device, wherein said capture device connects to said Mipi serializer to receive said set of parallel signals to be converted into a set of video-format data (electrical unit 18 receives signals output from second signal converter 46, having been transmitted from first signal converter 40; [0019, 51]; Fig. 2).
Baum does not disclose a Mipi serializer to Mipi-serialize the set of synthesized image signals, a Mipi deserializer to Mipi-deserialize the flow of Mipi-serialized image data, and the capture device disposed in the capture unit.  However, Oliver discloses a system (see figure) comprising a MIPI CSI-2 serializer IC THCV243 and a companion deserializer chip THCV242.  The serializer is disposed in the sensor, then outputs data in a single lane to the deserializer disposed in a separate processing unit via a coaxial cable.  A USB device is also located in the processing unit with the deserializer such that data output from the deserializer can be received and stored by the USB (pages 1-2).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Baum with the serializer and deserializer configuration disclosed by Oliver with the benefit of providing a small camera for medical endoscope camera applications (Oliver page 2).
Regarding Claim 4, Baum as modified by Oliver discloses the apparatus according to claim 1.  Baum further discloses wherein said Mipi capture card has an L/R splitter to receive said set of synthesized image signals to be split into two sets of image signals conformed to said Mipi-1-lane interface (combined output signal 42 transmitted to second signal converter 46; [0047-49]); then, said two sets of image signals conformed to said Mipi-1 -lane interface are converted into two sets of image signals conformed to said Mipi-2-lane interface (second signal converter 46 splits combined output signal 42 into digital output signals 36’ and 38’; [0045, 49-51]; Fig. 2); and said two sets of image signals conformed to said Mipi-2-lane interface are processed through a Mipi-to-parallel data conversion to obtain parallel signals compatible to said capture device (electrical unit 18 receives parallel output signals; [0014, 51]; Fig. 2).
Baum does not disclose an image signal processor (ISP).  However, Oliver discloses the serializer/deserializer system including an ISP THP7312 in the separate processing unit which receives the signal output from the deserializer THCV242.  The after processing in the ISP, the signal is then transmitted to the USB controller and USB (page 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Baum with the system configuration disclosed by Oliver with the benefit of providing a small camera for medical endoscope camera applications (Oliver page 2).
Regarding Claim 5, Baum as modified by Oliver discloses the apparatus according to claim 1.  Baum further discloses wherein said coaxial cable has a length of 2~10 meters (data transmission element 20 preferably at least 5 m; [0045]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Baum as modified by Oliver as applied to claim 1 above, and further in view of US 20100298640 A1 by Oneda et al. (hereinafter “Oneda”).
Regarding Claim 2, Baum as modified by Oliver discloses the apparatus according to claim 1.  Baum further discloses wherein said first end of said holding unit is a guide tube (portion of sheath 63 surrounds the exterior of the system at first distal end 12; [0044, 54]; Fig. 2).
Baum does not disclose wherein said guide tube extends into a body; and has a length of at least 30 centimeters.  However, Oneda discloses an endoscope system 100 including an insertion tube 102 with a distal end 109.  A video capsule 120 is positioned at the distal end 109 of the insertion tube 102 for image capture and transmission.  The length of the insertion tube 102 may be greater than 50 centimeters ([0049-52, 65]; Figs. 1-2B).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Baum with the insertion configuration disclosed by Oneda with the benefit of performing an endoscopic procedure (Oneda [0052]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Baum as modified by Oliver as applied to claim 1 above, and further in view of US 20190007647 A1 by Wen et al. (hereinafter “Wen”).
Regarding Claim 3, Baum as modified by Oliver discloses the apparatus according to claim 1.  Baum does not disclose a power-over-cable (PoC) module comprising a PoC sending circuit and a PoC receiving circuit.  However, Wen discloses an electronic system 90 in which data in the form of MIPI differential signals are transmitted from a camera 91 to a mainboard 92 by a data cable 93.  The data cable 93 includes a power supply transmission path 931 for transmitting power from the mainboard 92 to a power supply conversion circuit 914 of the camera 91 ([0075-77, 79-80]; Fig. 12).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Baum with the power transmission disclosed by Wen with the benefit of providing a working voltage to an image sensor (Wen [0077]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20100198009 A1
CN 209695161 U

	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NICOLAUS whose telephone number is (571)272-1314. The examiner can normally be reached Monday - Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIANNA J NICOLAUS/Examiner, Art Unit 3795

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795